

Exhibit 10.28
Summary of Director Compensation
In October 2012, the board of directors of Telenav, Inc. (the “Company”)
approved the following compensation package for the Company’s nonemployee
directors, based on the recommendation of the chief executive officer and the
compensation committee of the board of directors. The nonemployee director
compensation package became effective as of the date of the Company’s 2012
Annual Meeting of Stockholders (the “2012 Annual Meeting”).
Annual retainer
$
25,000


Additional retainer audit committee chair
$
10,000


Additional retainer audit committee member
$
5,000


Additional retainer compensation committee chair
$
8,000


Additional retainer compensation committee member
$
3,000



    
The Amended and Restated 2009 Equity Incentive Plan (the “Plan”) provides for
the automatic grant of restricted stock units to nonemployee directors. Each
individual who first joins the board of directors as a nonemployee director will
receive, at the time of such initial election or appointment, an automatic grant
of a number of restricted stock units determined by dividing $40,000 by the fair
market value of a share of common stock on the grant date, with the number of
restricted stock units rounded down to the nearest whole restricted stock unit,
provided such person has not previously been in the Company’s employ. In
addition, beginning on the date of the 2012 Annual Meeting, each individual who
continues to serve as a nonemployee member of the board of directors, whether or
not such individual is standing for re-election at that particular annual
meeting, will be granted a number of restricted stock units determined by
dividing $20,000 by the fair market value of a share of common stock on the
grant date, with the number of restricted stock units rounded down to the
nearest whole restricted stock unit, on the date of each annual stockholders
meeting, provided such individual has served as a nonemployee member of the
board of directors for at least six months. Directors who are also employees are
eligible to receive options and be issued shares of common stock directly under
the Plan.


    
    




